Title: Abigail Adams to Thomas Boylston Adams, 4 August 1799
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            Dear Thomas
            Quincy August 4th 1799
          
          I received yours of the 21 July upon my return from a Ride. your Father said he had a Letter for me worth a thousand pounds I found it had been read; I complaind, but was told it was put in unseald, on purpose that it might be read. I had not any objection to its being seen, yet you know one chuses in such cases to be judge for themselves; I delight very much in your Letters. you have a faculty of rendering common objects & familiar subjects interesting, from the Rock founded Cottage, to the Hoars croaking frog—From the Nymph who lightly treads the dew besprinkled Lawn, to the dazling Princess of a sumptuous Palace— yours of July 29th received on saturday 2d August, you do not make mention of a Letter from me containing some extracts. I hope it was not lost. I do not want any comments, only to know that it went Safe. it was an omission in me that I did not notice the receipt of the Letter for dr Tufts, but as he has himself written you, it is not now of concequence—
          I am glad to find that you are so agreably situated, and acquiesse in your resolution to remain Unless the fever should prevail, and then I do not think you will be safe so near the city, subject as Germantown is to be crowded at such a time— one thing I shall insist upon, if it please God to spair my Life and give me Health sufficient to pass the comeing winter at Philadelphia, that you live in the Family with me this winter. keep your office where you please, be Master of your own Time, but let your Home be your Fathers House. Heaven knows whether we shall ever again have an opportunity of being together. it has always been a subject of regreet to me that my Family have always been Seperated more or less from me; but a still more distressing thought, that I cannot have joy in them all, tho so few in Number— I hope I am not unmindfull or unthankfull for the blessings I enjoy possess; there can be no higher enjoyment to a parent than to see their Children deserving, and prosperous, beloved and honourd. you have estimated in a very just Ratio the Services renderd by one Family to their Country—yet who beside you will do them that Justice? as the good Country people say sometimes when praising a relative “I say it, that should not say it.”
          Who of the Generation now rising into Life know any thing about it? and we have not any Historian to record these facts—so that a Man is sometimes, as in the case of Talbot, obliged to state his own

services, and refresh the minds even of his Cotempories “not to be degraded, or forgotton—not to have others come Tittering on & push them of the Stage”
          We have quite an acquisition to Quincy. mr Quincy yur Friend has come to his Country seat to spend the summer Months, and mr smith has moved up his Family. We made a strong party I assure you the other day to visit the castle, and had a very agreable time carrying from Quincy between 30 & 40 persons of Quincy Quality. we prepared a dinner for them, and all was pleasent and agreable
          since dog days have commenced we have had constant rains fogs & sultery weather, which must try all constitutions. I fear you have not had better, tho your situation is vastly preferable to the city— I have not any fears for you myself, as they respect Your Heart. I know you have a Head to guide and Govern it— it was even predicted at our table yesterday, that Thomas would be a Batchelor.— now I do not believe this— Let him alone. let him take his own way and time, is the language of your ever / affectionate Mother
          
            A Adams—
          
        